Exhibit 10.2

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation Agreement (“Agreement”) is entered into by and between Gary
Winterhalter (“Employee”) and Sally Beauty Holdings, Inc. (“Employer”).

 

1.                                      Separation of Employment.  Employee
separated from employment with Employer on February 2, 2016 (the “Separation
Date”).

 

2.                                      Consideration.  In consideration of the
release of all claims by Employee as provided for in this Agreement, and for the
other agreements by Employee herein, Employer will provide Employee with the
following consideration (the “Release Consideration”):

 

a.              Despite Employee electing to retire, Employer will provide the
consideration and benefits outlined in Section 5(c) and (d) of the Transition
Agreement between Employer and Employee, payable and provided at the times
specified therein, which specifically requires that Employee sign a Release
Agreement;

 

b.              “Rule of 75” eligibility for Employer’s stock option plans,
which will allow Employee to continue to vest and exercise stock options for
three (3) years after the Separation Date.  In order to be eligible, Employee
must sign the “Option Exercise Period Extension Agreement” attached to this
Agreement as Exhibit A-1; and

 

c.               Vacation and Benefits.  Executive will be paid his accrued but
unused vacation determined as of December 31, 2014.  Executive will also be able
to retain his mobile phone and Ipad, and will be able to transfer his current
mobile phone number to his personal account.

 

d.              Reimbursement of up to a maximum of $30,000 for reasonable legal
fees and related expenses incurred by him solely in connection with the review
of his retirement arrangement with Employer.

 

Employee agrees that this Release Consideration is in addition to anything of
value to which Employee already is entitled.

 

3.                                      Release.  In consideration of the
Release Consideration, Employee hereby fully, finally, and completely releases
Employer and its predecessors, successors, parents, subsidiaries, affiliates,
shareholders, partners, current and former officers, directors, employees,
agents, attorneys and representatives (collectively, the “Released Parties”),
from any and all claims, actions, demands, and/or causes of action, of whatever
kind or character, whether now known or unknown, arising from, relating to, or
in any way connected with, facts or events occurring on or before the date on
which Employee executes this Agreement.  Employee agrees that this Agreement
includes a release of any and all negligence claims, contractual claims,
wrongful discharge claims, and claims of discrimination or retaliation of every
possible kind, including but not limited to, claims on the basis of race, color,
sex, national origin, religion, disability, age, whistleblower status under
state or federal law, including, but not limited to the Americans with
Disabilities Act, the Age Discrimination in Employment Act (ADEA), the National
Labor Relations Act (NLRA), Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1866, claims under Chapters 21 and 451 of the Texas Labor Code,
and other federal, state or local laws relating to employment or termination of
employment, any personal injury claims, and any related attorneys’ fees and
costs claims, if any, that Employee may have against Employer or any of the
Released Parties.  Employee waives and releases Employer and the Released
Parties from any claims that this Agreement was procured by fraud or signed
under duress or coercion so as to make any of the terms or provisions of this
Agreement not binding.

 

Employee Initial

/s/ GW

 

Page 1

 

 

--------------------------------------------------------------------------------


 

Employee understands that nothing in this Agreement is intended to interfere
with or deter Employee’s right to challenge the waiver of an ADEA claim or state
law age discrimination claim or the filing of an ADEA charge or ADEA complaint
or state law age discrimination complaint or charge with the Equal Employment
Opportunity Commission or any state discrimination agency or commission or to
participate in any investigation or proceeding conducted by those agencies. 
Further, Employee understands that nothing in this Agreement would require
Employee to tender back the money received under this Agreement if Employee
seeks to challenge the validity of the ADEA or state law age discrimination
waiver, nor does the Employee agree to ratify any ADEA or state law age
discrimination waiver that fails to comply with the Older Workers’ Benefit
Protection Act by retaining the money received under the Agreement.  Further,
nothing in this Agreement is intended to require the payment of damages,
attorneys’ fees or costs to Employer should Employee challenge the waiver of an
ADEA or state law age discrimination claim or file an ADEA or state law age
discrimination suit except as authorized by federal or state law. 
Notwithstanding this paragraph, Employee agrees to waive any right to recover
monetary damages in any charge, complaint, or lawsuit against Employer filed by
Employee or by anyone else on Employee’s behalf.

 

Employee also acknowledges (i) receipt of all compensation and benefits due
through the date Employee signs this Agreement as a result of services performed
for Employer with the receipt of a final paycheck except as provided in this
Agreement and the Transition Agreement between the Parties; (ii) Employee has
reported to Employer any and all work-related injuries incurred during
employment; (iii) Employer properly provided any leave of absence because of
Employee’s or a family member’s health condition and Employee has not been
subjected to any improper treatment, conduct or actions due to a request for or
taking such leave; and (iv) Employee has provided Employer with written notice
of any and all concerns regarding suspected ethical and compliance issues or
violations on the part of Employer or any released person or entity.

 

4.                                      Confidentiality and Non-disparagement. 
Employee agrees to keep the terms and conditions of this Agreement confidential
to the extent allowed by law, except Employee may supply a copy to Employee’s
accountant or other financial advisor solely in connection with preparing
Employee’s income tax return, and Employee may disclose this Agreement to
members of Employee’s immediate family and to Employee’s attorney on a
confidential basis.  Employee also agrees to keep confidential any and all
discussions, communications and documents relating to the issues and
negotiations that led to this Agreement and the underlying facts, allegations,
documents and communications related to any claims of discrimination Employee
made during Employee’s employment with Employer.  Employee further agrees not to
talk about or otherwise communicate to any third parties in a malicious,
disparaging, or defamatory manner regarding Employer or any of the Released
Parties.  Employee also agrees that Employee shall not make or authorize to be
made any written or oral statement that may disparage or damage the reputation
of Employer.  Employer acknowledges and agrees that it will instruct its
executive officers and directors that, except as required by law or compelled
through valid legal process, they should not make any derogatory or disparaging
statements about Employee, regardless of the truth or falsity of such
statements.

 

Nothing in this paragraph or Agreement is to be construed to preclude Employee
or any individual from communicating with any government agency, including the
Equal Employment Opportunity Commission, National Labor Relations Board and/or
Securities and Exchange Commission, or otherwise participating in any
investigation or proceeding that may be conducted by any government agencies in
connection with any charge or complaint, whether filed by Employee, on
Employee’s behalf, or by any other individual.

 

Employee Initial

/s/ GW

 

Page 2

 

 

--------------------------------------------------------------------------------


 

5.                                      Taxes.  Employee acknowledges and agrees
that Employer has not made any representations to Employee regarding the tax
consequences of any amounts received by Employee pursuant to this Agreement. 
The parties further agree that if any local, state or federal authority
determines that the tax treatment for payments made under this Agreement is
improper or impermissible, Employee shall be solely responsible for payment of
all such taxes due, including interest and penalties, and Employee shall
indemnify Employer for all such tax payments, including interest and penalties.

 

6.                                      Employee’s Attorneys’ Fees and Costs. 
Employee acknowledges and represents that, except as otherwise provided in
Section 2(c) hereof, all claims for attorneys’ fees, costs, or other recoverable
expenses that Employee’s attorneys may hold against Employer as Employee’s
attorneys will be satisfied solely by Employee.

 

7.                                      No Eligibility for Re-Employment.  The
parties intend that this Agreement shall finally resolve all matters pertaining
to Employee’s employment relationship with Employer and the end of that
relationship.  Accordingly, Employee is not eligible for reinstatement, rehire,
future employment, or any employment relationship with Employer or any of the
Released Parties.  Employee will neither seek nor accept any such employment
relationship with Employer or any of the Released Parties in the future, and
they are entitled to reject without cause any application for employment made by
Employee.

 

8.                                      Employment Reference and Verification. 
Employee agrees that for employment verification or reference purposes, Employee
will only refer prospective employers to the third party service entitled “The
Work Number” 1-800-367-5690 or www.theworknumber.com.  This online employment
verification service can provide confirmation of employment and dates of
employment.  The relevant employer code to use is 11140.  Should this service
change, Employee agrees to use the third party service then used by Employer. 
Employee agrees not to contact, or direct others to contact, any active employee
or representative of Employer for a reference or information relating to
Employee’s employment with Employer.

 

9.                                      Cooperation.  Employee agrees to be
reasonably available to Employer to respond to requests by Employer for
information pertaining to or relating to Company and/or its subsidiaries,
affiliates, agents, officers, directors, employees, programs, or business
partners which may be within Employee’s knowledge.  Employee agrees to provide
reasonable cooperation to Employer in connection with any and all existing or
future litigation or investigations brought by or against Employer or any of its
subsidiaries, affiliates, agents, officers, directors or employees, whether
administrative, civil, or criminal in nature, to the extent that Employer
reasonably deems Employee’s cooperation necessary.  Such consultation may
consist of telephone calls, meetings and/or testimony.  Employer agrees to make
good faith efforts to schedule any such consultation so as to avoid any
inconvenience to Employee or interference with Employee’s business activities. 
Employer agrees to reimburse Employee for reasonable out-of-pocket expenses
(excluding lost or foregone wages or compensation) incurred as a result of such
cooperation.

 

10.                               Advice of Counsel, Consideration and
Revocation Periods, Other Information.  Employer advises Employee to consult
with an attorney prior to signing this Agreement.  Employee has 45 days to
consider whether to sign this Agreement from the Separation Date (“Consideration
Period”).  Employee must return this signed Agreement to Employer’s
representative set forth below within the Consideration Period.  If Employee
signs and returns this Agreement before the end of the Consideration Period, it
is because Employee freely chose to do so after carefully considering its
terms.  Additionally, Employee shall have seven days from the date of the
Employee signs this Agreement to revoke this Agreement by delivering a written
notice of revocation within the seven-day revocation period to the same person
as Employee returned this Agreement.  If the revocation period expires on a
weekend or holiday, Employee will have until the end of the next business day to
revoke. Employee agrees with Employer that changes, whether material or
immaterial, do not restart the running of the Consideration Period.

 

Employee Initial

/s/ GW

 

Page 3

 

 

--------------------------------------------------------------------------------


 

11.                               Exceptions.  Nothing in this Agreement is
intended to waive claims (i) for unemployment or workers’ compensation benefits,
(ii) for vested rights under ERISA-covered employee benefit plans as applicable
on the date Employee signs this Agreement, (iii) for claims under the Amended
and Restated Director Indemnification Agreement, dated October 22, 2009, which
remains in full force and effect pursuant to its terms, (iv) that may arise
after Employee signs this Agreement, or (v) which cannot be released by private
agreement.  In addition, nothing in this Agreement including but not limited to
the acknowledgements, release, confidentiality, non-disparagement, employee’s
attorneys’ fees and costs, eligibility for re-employment, and employment
verification provisions, prevent Employee from filing a charge or complaint with
or from participating in an investigation or proceeding conducted by the EEOC,
NLRB, or any other any federal, state or local agency charged with the
enforcement of any laws, or from exercising rights under Section 7 of the NLRA
to engage in joint activity with other employees, although by signing this
release Employee is waiving rights to individual relief based on claims asserted
in such a charge or complaint, or asserted by any third-party on Employee’s
behalf, except where such a waiver of individual relief is prohibited.

 

11.                               Miscellaneous.

 

a.                                      The “Effective Date” of this Agreement
is the eighth (8th) day after Employee signs this Agreement, provided Employee
does not revoke the Agreement.

 

b.                                      Entire Agreement/No Assignment.  This
instrument sets forth the entire agreement between the parties and no
representation, promise, or condition not contained herein will modify these
terms except any prior agreements related to inventions, business ideas,
confidentiality of corporate information, and non-competition remain intact. 
The rights under this Agreement may not be assigned by Employee, unless Employer
consents in writing to said assignment.  Employee represents that Employee has
not assigned any of the claims related to the matters set forth herein.

 

c.                                       No Admission of Liability. Nothing in
this Agreement constitutes the admission of any liability by Employer or the
Released Parties.

 

d.                                      Read Agreement/Advice of Attorney. 
Employee acknowledges that Employee has read and understood this Agreement, has
been advised to and has had the opportunity to discuss it with an attorney of
Employee’s own choice, agrees to its terms, acknowledges receipt of a copy of
same and the sufficiency of the payment recited herein, and signs this Agreement
voluntarily.

 

e.                                       Applicable Law and Severability.  The
parties agree that the terms of this Agreement are contractual in nature and not
merely recitals and will be governed and construed in accordance with the laws
of the State of Texas.  The parties further agree that should any part of this
Agreement be declared or determined by a court of competent jurisdiction to be
illegal, invalid, or unenforceable, the parties intend the legality, validity
and enforceability of the remaining parts will not be affected thereby, and said
illegal, invalid, or unenforceable part will be deemed not to be a part of the
Agreement.

 

f.                                        Notice.  Any notice to be given to
Employer hereunder will be deemed sufficient if addressed to Employer in writing
and hand-delivered or mailed by certified mail to General Counsel, Sally Beauty
Holdings, Inc., 3001 Colorado Boulevard, Denton, Texas 76210.  Any notice to be
given to Employee hereunder will be deemed sufficient if addressed to Employee
in writing and hand-delivered or mailed by certified mail to Employee at
Employee’s last known address as shown on Employer’s records.  Either party may
designate a different address or addresses by giving notice according to this
Section.

 

Employee Initial

/s/ GW

 

Page 4

 

 

--------------------------------------------------------------------------------


 

The parties have signed this Agreement on the dates written by the signatures
below.  Notwithstanding any other provision in this Agreement, if Employee does
not sign and deliver this Agreement to Employer at the address shown in the
subsection under “Miscellaneous” entitled “Notice” prior to the end of the
Consideration Period or if Employee revokes this Agreement, then this Agreement
will be null and void and Employee will not be entitled to the Consideration
described above.

 

EMPLOYEE:

 

EMPLOYER:

 

 

 

/s/ Gary Winterhalter

 

/s/ Matthew Haltom

GARY WINTERHALTER

 

 

 

 

 

TITLE:

SVP, General Counsel & Sec.

 

 

 

 

 

SALLY BEAUTY HOLDINGS, INC.

 

 

 

Date: 2-18, 2016

 

Date: Feb. 18, 2016

 

Employee Initial

/s/ GW

 

Page 5

 

 

--------------------------------------------------------------------------------